Title: To Thomas Jefferson from Tench Coxe, 27 January 1791
From: Coxe, Tench
To: Jefferson, Thomas



Sir
January 27th. 1791

I had the honor to receive this afternoon your note relative to the value of the transportation of the whole produce of the United States to foreign markets. By this I understand the amount of the freight money that would be paid by the owners of our produce to the owners of the vessels in which they are laden, if they were always different persons.
In the very imperfect state of the documents in the public offices it is impossible to speak with any degree of certainty on this point, and our freights are not yet settled to their former rates. Opinions may be formed however by which a Statesman may venture to be guided in his political reasonings. I have attempted to make up such an opinion and I submit it to you as my best judgment under my present information. It is ascertained that the Tonnage employed in the foreign trade for one year, had North Carolina and Rhode Island been in the union, would have been 650,000 Tons of carpenter’s measurement. These vessels may be considered as going away fully laden, for till last year it was always the case, and the certainty of the increase of our crops renders it safe to omit any deduction from this casual consideration. The medium freight of the above tonnage from all parts of the Union to all parts of the world may be estimated at nine dollars per ton, including deck freight and passage money, which is essentially freight, or 5,850,000 dollars; even six millions of dollars would not be an exaggeration.
If the tonnage contemplated in your note is the vessels tonnage, or carpenter’s tonnage as it is termed, the above 650,000 tons being exclusive of coasters and fishermen give a pretty certain answer. If the cubic measurement of our exports, which in Europe is applied to goods, were intended, my opinion is that every 100 tons of carpenter’s measurement gives about 100 Tons of cubic measurement, on a medium of the construction and size of our present carriers.
I very much regret that the return of the quantity of goods shipt to the several parts of the world promised so confidently yesterday cannot be yet furnished by reason of the frequent and  necessary avocations of the Clerks. As soon as it is made up, which must be tomorrow or next day, it shall be transmitted. I have the honor to be, with the highest respect, Sir, Your most obedt. humble Serv.,

Tench Coxe

